Citation Nr: 1745265	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-28 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.  The Veteran died in April 2011.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin. 

The Board observes that the August 2012 rating decision also denied a claim for DIC benefits under the provisions of 38 U.S.C.A. § 1151.  However, the appellant did not appeal that decision.  Accordingly, the only issue on appeal is entitlement to service connection for the cause of the Veteran's death.

The Board notes that the appellant was scheduled for a video conference hearing in August 2016, which was postponed to October 2016 at the appellant's request.  The appellant failed to appear at the October 2016 hearing, provided no explanation for the failure to appear, and did not request a new hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2016).


FINDINGS OF FACT

1.  The Veteran died in April 2011.  The Veteran's death certificate lists end stage interstitial lung disease as the immediate cause of death.

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD).

3.  The preponderance of the evidence of record is against a finding that the Veteran's service-connected PTSD was a principal or contributory cause of the Veteran's death.  

4.  The preponderance of the evidence of record is against a finding that the Veteran's interstitial lung disease was caused by, or was otherwise etiologically related to, his active service, to include presumed herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1154, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letters dated in October 2011 and April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist the appellant.  Service treatment records, identified post-service treatment records, and lay statements have been obtained and associated with the record.  The AOJ obtained VA medical opinions in February 2012 and June 2012 regarding a potential diagnosis of lung cancer.  

The Board acknowledges that the Veteran's May 2011 death certificate indicates that the cause of death was end stage interstitial lung disease, and that the AOJ did not obtain an opinion as to whether this condition was caused by or related to service.  VA must provide an examination or obtain a medical opinion when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2009).  As discussed in greater detail below, the Veteran's STRs showed no evidence of a diagnosis or treatment for any lung disorder.  Moreover, in the Veteran's May 1968 separation examination his lungs were evaluated as clinically normal, and there is no assertion of symptomatology or record of treatment for a lung condition until April 2010.  Under these circumstances, the Board finds that obtaining a VA opinion is not required.

Accordingly, the Board will address the merits of the claim.

II.  Entitlement to Service Connection

	Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
If a veteran was exposed to an herbicide agent during service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain enumerated diseases shall be presumptively service-connected, even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii).  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice: Diseases Not Associated with Exposure to Certain Herbicide Agents, 61 Fed. Reg. 59232 (Nov. 2, 1999).  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

To comprise the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  In the case of contributory cause of death, the appellant must show that a service-connected disability contributed substantially or materially to the veteran's cause of death, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (detailing that it is not sufficient to show that a service-connected disability "casually shared in producing death, but rather it must be shown that there was a causal connection").  In general, minor service-connected disabilities, particularly those of a static nature, or those that do not materially affect a vital organ, will not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

	Factual Background

The Veteran in this case died in April 2011.  According to his death certificate, the immediate cause of his death was end stage interstitial lung disease.  The Veteran's personnel records confirm that he served in the Republic of Vietnam from July 1967 to June 1968.  As set forth in an August 2011 statement, the appellant asserted that the Veteran's VA treatment record were suspicious for malignancy in his lungs, which would be presumptive of herbicide exposure.  She has further argued in an August 2012 VA Form 9, that the Veteran's death certificate listed his cause of death as end stage interstitial lung disease and she did not believe there to be any difference between lung disease and lung cancer.  

The appellant has further asserted that VA treatment records indicated the Veteran had a possible anterior infarction and inferior infarction, which she stated referred to a heart attack, and therefore asserted ischemic heart disease as a cause of death, which she claimed to be associated with herbicide exposure.  See August 2011 appellant statement.  

The Veteran's service treatment records do not reflect any diagnosis of, or treatment for, any lung condition or cancer.  The Veteran's May 1968 report of medical examination, conducted at separation, shows that the Veteran's lungs were evaluated as clinically normal.  Likewise, in a report of medical history provided at separation, the Veteran reported he had never had any conditions associated with his lungs, or any tumors, growths, cysts, or cancers.  

An April 2010 VA treatment record includes a radiologist's report that there was no evidence of congestive heart failure, but does note that the Veteran may have had interstitial fibrosis of the lung.  Likewise, a June 2010 VA treatment records show normal heart functioning with no ischemia or infarction.  

A VA treatment record dated in March 2011 shows that testing of specimens from the Veteran's lungs showed no endobronchial lesions and was negative for malignancy bilaterally.  After testing, the Veteran was given a diagnosis of interstitial lung disease in his left lung.  The examining physician reported that the Veteran had a history of chemical exposure from his occupation, noting that the Veteran worked in construction at the time but previously worked in a rubber factory, which could have been the cause.

In an April 2011 VA treatment record, the Veteran was noted to have started experiencing shortness of breath in October 2010, with gradual worsening since that time.  The Veteran reported that he had worked in a rubber factory for 20 years, and had been exposed to a lot of chemicals there.  The record shows an impression of interstitial fibrosis on left greater than right, with a further impression of borderline heart size with distended pulmonary vessels and diffuse increased density in the right lung superimposed on chronic lung disease.  These findings were felt to be consistent with possible early congestive heart failure, though no diagnosis was given.  Additionally, April 2011 records indicated that Veteran was suspicious for malignancy; though there was no diagnosis of any cancer. 

In a February 2012 opinion, a VA examiner opined that it was not as least as likely as not that that the Veteran's PTSD caused or substantially contributed to his death.  The examiner further opined that it was not as least as likely as not that the Veteran had lung cancer.  The examiner explained that after the claims file was thoroughly reviewed, it was his considered medical opinion that the Veteran's cause of death was end stage interstitial lung disease.  The examiner noted that there was no mention that the Veteran's diagnosed and service-connected PTSD contributed to his lung disease.  Additionally, the examiner reported that the Veteran had lung bronchial washings and tissue sections which were negative for malignancy one month prior to his demise.  Further, the examiner stated that the CT scan findings, although suspicious for malignancy, were not diagnostic and do not carry the same clinical weight as the actual bronchial washings and tissue specimens from the Veteran's lungs.

In June 2012, an additional VA medical opinion was obtained.  The VA examiner opined that Veteran did not have a lung malignancy, noting that a chest x-ray had been "suggestive" of malignancy, but a bronchoscopy with biopsy performed in March 2011 was negative.  The examiner stated that a bronchoscopy with biopsy is a more definitive/reliable method for diagnosing lung malignancy.

	Analysis

At the time of his death, the Veteran's only service-connected disability was PTSD.  As the Veteran's principal cause of death was end stage interstitial lung disease, his death certificate establishes that his service-connected PTSD was not a principal cause of death, as it was not an immediate or underlying cause of death.  See 38 C.F.R. § 3.312(b).  
Likewise, while the appellant has asserted that the Veteran experienced a heart attack, and therefore had ischemic heart disease, the Veteran's death certificate establishes that neither ischemic heart disease nor a heart attack were principal causes of death, as it was not an immediate or underlying cause of death.  See 38 C.F.R. § 3.312(b).  Moreover, there is no medical evidence in the record establishing that the Veteran was ever given a diagnosis of heart disease, ischemia, or infarction.  In fact, all medical evidence is to the contrary.  See VA treatment records dated in April 2010 and June 2010.  

As to end stage interstitial lung disease, although the Veteran was not service connected for that condition at the time of his death, service connection for his cause of death would be warranted upon establishing that his end stage interstitial lung disease is a disease subject to presumptive service connection, or upon establishing that it had its onset during, or was otherwise etiologically related to, his active military service.  

As noted above, service connection may be granted on a presumptive basis for certain diseases associated with exposure to herbicide agents during the Vietnam era if such diseases are shown to be manifest to a degree of 10 percent within the period prescribed in 38 C.F.R. § 3.307(a)(6)(ii).  See 38 C.F.R. §§ 3.307(a), 3.309(e).  Here, the record establishes that the Veteran served in the Republic of Vietnam between July 1967 to June 1968, and therefore, exposure to herbicide agents is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, interstitial lung disease is not listed as a disease for which presumptive service connection is possible.  See 38 C.F.R. § 3.309(e).  In support of her conclusion that interstitial lung disease is entitled to presumptive service connection, the appellant has asserted that she not believe there was any difference is distinction between lung disease and lung cancer.  See August 2012 VA Form 9.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosing cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Further, both the February 2012 and the June 2012 VA examiners opined that the Veteran did not have lung cancer.  Both reported that while some testing has been suggestive of malignancy, the most reliable test performed, a bronchoscopy with biopsy performed in March 2011, was negative.

Accordingly, where, as here, the record does not contain any competent evidence of lung cancer and end stage interstitial lung disease is not listed a disease for which presumptive service connection is possible, presumptive service connection is not warranted on a presumptive basis.  As no other presumptive provisions appear to be applicable to the appellant's claim, the issue of presumptive service connection will not be further addressed.  

To establish service connection on a direct basis, there must be evidence of a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

As to the first Shedden element, the Veteran was given a diagnosis of interstitial lung disease in March 2011.  See March 2011 VA treatment records.  

Turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of any lung disorder.  A March 1966 report of medical examination conducted pre-induction shows that the Veteran's lungs were evaluated as clinically normal.  A May 1968 report of medical examination conducted at separation shows that the Veteran's lungs were evaluated as clinically normal.  Likewise, in a report of medical history provided at separation, the Veteran reported he had never had any conditions associated with his lungs

Next, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's end state interstitial lung disease was etiologically related to his active duty service.  

The medical evidence of record is silent for any reported symptoms or treatment associated with interstitial lung disease until April 2010, when a radiology report indicated that the Veteran may have had interstitial fibrosis of the lung.  That timeframe is confirmed by the appellant's own report.  See September 2011 Authorization and Consent.  There is no indication in the record that the Veteran experienced symptoms related to interstitial lung disorder until October 2010, when he began experiencing shortness of breath, and he was not given a diagnosis of interstitial lung disease until March 2011.  See April 2011 VA treatment records.  Moreover, according to the Veteran's own report, he worked in a rubber factory for 20 years and was exposed to a lot of chemicals while there.  Id.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a lung disorder, he was not diagnosed with interstitial lung disease until many years after service, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of any lung disorder, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between interstitial lung disease and the Veteran's active duty service.  The appellant has been allowed ample opportunity to furnish medical evidence in support of the claim, but has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

In reaching these conclusions, the Board has considered the appellant's contentions.  However, as a lay witness, the appellant is only competent to report on observed symptoms of the Veteran's condition and his history of medical treatment.  E.g., Layno, 6 Vet. App. at 469-70.  Although it is presumed that the Veteran was exposed to herbicides during service, determining the potential cause of interstitial lung disease or the diagnosis of cancer and/or the possible relationship between interstitial lung disease and herbicide exposure is beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1377 (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the appellant's lay assertions do not constitute competent evidence concerning the etiology of the Veteran's interstitial lung disease.  See 38 C.F.R. § 3.159(a)(1).

In summary, the evidence of record weighs against a finding that the Veteran's service-connected PTSD was a principal or contributory cause of the Veteran's death.  Additionally, the competent evidence of record weighs against a finding that the Veteran's interstitial lung disease had its onset during, or was otherwise etiologically related to, his active military service, to include presumed herbicide exposure.  There is also no indication of lung cancer or ischemic heart disease.  The Board therefore finds that the weight of the probative evidence is against a finding that a disability incurred in active service was the principal or contributory cause of the Veteran's death.  The Board is sympathetic to the appellant, a surviving spouse who lost her husband.  Nevertheless, the Board may not go beyond the factual evidence presented in this claim to provide a favorable determination.  Thus, the appellant's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


